DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The amendment filed 12/6/2021 has been entered. Claims 1-13 are currently amended claims. Claims 1-13 are pending in the application.
The objection of claims 1-13 due to informalities has been withdrawn in light of applicant’s amendment to the claims, and applicant’s argument on claim objection regarding claims 1, 10-13 being persuasive. 
Response to Arguments
Applicant’s argument regarding the nonstatutory obviousness double patenting rejection of claims 1-13 (see pages 8-9 of the Remarks filed 12/6/2021) has been acknowledged and the nonstatutory obviousness double patenting rejection is remained as record for further consideration.
Applicant’s arguments, see pages 9-12 of the Remarks filed 12/6/2021 regarding claim rejection under 35 USC 103 over prior arts of record have been fully considered and asserted not persuasive.
Examiner acknowledges applicant has amended claim 1, similarly for claims 10-13 by including “wherein the second authentication request does not include any biometric information of the user necessary for performing the biometric authentication process but is configured to cause the information processing terminal to execute the biometric authentication process”. Applicant further argued that in Toiyama, “manipulation equipment , wherein the second authentication request does not include any biometric information of the user necessary for performing the biometric authentication process but is configured to cause the information processing terminal to execute the biometric authentication process’, as recited in amended claim 1. See page 11 of the Remarks. Examiner acknowledges applicant’s perspective however respectively disagrees.
First, as applicant indicated in the Remarks, that amended limitation(s) “wherein the second authentication request does not include any biometric information of the user necessary for performing the biometric authentication process but is configured to cause the information processing terminal to execute the biometric authentication process” is not intend to limit the claims. It is understood from one ordinary skilled in the art that “transit… a second authentication request to the information processing terminal in accordance with the received first authentication request” is an action performed by the voice operation device. The wherein clause does not perform any active action. In fact, one ordinary skilled in the art may wonder the first authentication request may not include any biometric information of the user … as well, since there is no suggestion in the claim that the second and first authentication requests are different whereas the voice operation device just performs forwarding the authentication request. On another hand, if the purpose of amended limitation(s) “the second authentication request does not include any biometric information of the user…” is for the purpose of  
Second, the claim does not require that the authentication request does not include biometric information of the user, as applicant argued. In biometric authentication process referred as step S514, as shown in Fig. 7 and corresponding paragraphs ([129]-[134]) of the instant application, biometric information is acquired through a biometric information input. However, this step is not claimed in claim 1 (or claims 10-13), which suggests the claim does not limit that the biometric information is not included in the second or the first authentication request. For this reason, examiner asserts applicant’s argument that Toiyama fails to discloses or suggest the claimed invention is not persuasive.
Applicant is suggested to include innovative features into independent claims to further advance the case. 
Applicant is also suggested to file a Terminal Disclaimer to overcome the outstanding nonstatutory double patenting rejection below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over the corresponding claims of US Patent No. 10,911,446 B2 (hereinafter, “‘446”), in view of Toiyama (US20170004296A1) and Lindemann (US20180039990A1).
		Claim 1 with claim 6 of ‘446 discloses all of the limitations recited in claim 1 (similarly claims 10-13) of the instant application, except “wherein payment by the user is necessary for a service related to the process request”, “wherein the authentication result is verified by the external system before a service related to the process request corresponding to the voice input is provided”, as highlighted in the table below.
However, Toiyama discloses wherein payment by the user is necessary for a service related to the process request (Toiyama, [0053] This configuration is effective in a case where communication needs to be performed between an electronic settlement terminal and portable terminal 102 to, for example, make a payment by electronic settlement in a store). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Toiyama in the method of controlling information processing apparatus of biometric authentication of ‘446 by performing biometric authentication with manipulation equipment (i.e. voice assistant) and portable terminal (authentication module) in situation such as for payment application. This would have been obvious because the person having ordinary skill in the art would have been motivated to perform authentication for secure transaction such as making payment (Toiyama, [Abstract], [0036], [0053]).

wherein the authentication result is verified by the external system before a service related to the process request corresponding to the voice input is provided (Lindemann, discloses user authentication for secure transaction [Abstract], and [0118] Turning to FIG. 5, if the assurance level transmitted to the relying party is acceptable for the current transaction with the user, determined at 501, then the relying party may send a response to the client device indicating a successful authentication. And Fig. 19, step 1906, [0201] if authentication is successful, determined at 1905, then the transaction (i.e. service) requiring authentication is authorized at 1906). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Lindemann in the method of controlling information processing apparatus of biometric authentication of ‘446-Toiyama by verifying authentication result before permitting service. This would have been obvious because the person having ordinary skill in the art would have been motivated to use biometric modalities for secure user authentication in order to provide secure transaction service (Lindemann, [Abstract]).
Dependent claims 2-9 are also rejected due to their dependency to their independent claim 1.
Instant Application: 16/142,460
US Patent No. 10,911,446 B2 
Claim 1, similarly claims 10-13, A system comprising an information processing terminal having an authentication module for 





wherein the voice operation device comprises: a first memory storing instructions; and a first processor executing the instructions stored in the first memory causing the voice operation device to: make a process request corresponding to a voice input of a-the user to an external system, wherein payment by the user is necessary for a service related to the process request; receive a first authentication request from the external system; transmit, via wireless communication, a second authentication request to the information processing terminal of the user in accordance with the received first authentication request, wherein the second authentication request does not include any biometric information of the user necessary for performing the biometric authentication process but is configured to cause the information processing terminal to execute the biometric authentication process; and transmit an authentication result received from the information processing terminal to the external system as a response of the first wherein the authentication result is verified by the external system before a service related to the process request corresponding to the voice input is provided, 
and wherein the information processing terminal comprises: a second memory storing instructions; and a second processor executing the instructions stored in the second memory causing the information processing terminal to: execute the biometric authentication process using the authentication module and the biometric information stored in the storage unit in accordance with the second authentication request from the voice operation device; and transmit the authentication result of the biometric authentication process to the voice operation device.
Claim 1. A system including a plurality of terminals (i.e. information processing terminal) and an information processing (i.e. voice operation device per claim 6) that is capable of communicating with the plurality of terminals and a service providing system on a network, wherein each of two or more terminals of the plurality of terminals comprises: an authentication 
module that is used for an authentication process;  a storage having a tamper resistance configured to store biometric information required when the 
authentication process is performed using the authentication module;  a biometric information sensor configured to read biometric information;  a memory storing second instructions, and at least one processor executing the second instructions causing the respective terminals to: generate a secret key and …, 

wherein the information processing apparatus comprises: a memory storing first instructions, and at least one processor executing the first instructions causing the information processing apparatus to: request a first terminal among the two or more terminals to execute an authentication process in a case in which an authentication request is accepted from the service providing system;  receive a result of the authentication process from one of the two or more terminals;  and transmit the result of the authentication to the service providing system as a response to the authentication request, wherein the second instructions further cause the first terminal to: execute, by the authentication module, the authentication process using the user's biometric information stored in the storage and biometric information read by the biometric information sensor in a case in which a request from the information processing apparatus is received;  and transmit a result of the executed authentication process to the information 
Claim 6. The system according to claim 1, wherein the information processing apparatus is a voice assistant device (i.e. voice operation device) that analyzes an input using speech from a user and communicates with the service providing system on the basis of a result of the analysis.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Toiyama (US20170004296A1, hereinafter, “Toiyama”), in view of James et al (US20190156856A1, hereinafter, “James”), further in view of Lindemann (US20180039990A1, hereinafter, “Lindemann”).
Regarding claim 1, Toiyama teaches:
A system comprising an information processing terminal having an authentication module for biometric authentication (Toiyama, discloses a biometric authentication system [Abstract]) and a storage unit with tamper resistance that stores biometric information of a user (Toiyama, [0039] In recorder 110 of portable terminal 102 (i.e. authentication module), biometric information 103 of user 101 is recorded beforehand as second biometric information) necessary when a biometric authentication process is performed using the authentication module (Toiyama, [0049] Portable terminal 102 collates the first biometric information with biometric information 103 to check whether or not the first biometric information coincides with biometric information 103 (step S103)), and a voice operation (Toiyama, [0037] The fingerprint is only one example of the biometric information, and anything that can be used as the biometric information may be input to biometric information input unit 21. As for the biometric information, for example, a voiceprint) and [executes a process corresponding to the voice input] (See James below for teachings of limitation in bracket), wherein the voice operation device comprises: 
a first memory storing instructions; and a first processor executing the instructions stored in the first memory (Toiyama, [0043] Respective components (blocks) shown in FIG. 1 may be configured as electronic circuits, or may be configured to be implemented by executing a program in a processor) causing the voice operation device to: 
make a process request corresponding to a voice input of the user to [an external system] (Toiyama, [Abstract] the manipulation equipment (i.e. voice operation device) is configured to transmit the first biometric information input by the user to the terminal equipment and request the terminal equipment to collate the first biometric information with the second biometric information. And [0047] User 101 inputs the biometric information (the first biometric information) to manipulation equipment 100 (step S101). While this biometric information is, for example, … other biometric information such as a vein, a voice,…  Manipulation equipment 100 inquires of portable terminal 102 whether or not the first biometric information acquired in step S101 and the second biometric information registered beforehand coincide with each other (step S102)(i.e. authentication)), wherein payment by the user is necessary for a service related to the process request (Toiyama, [0053] This configuration is effective in a case where communication needs to be performed between an electronic settlement terminal and portable terminal 102 to, for example, make a payment by electronic settlement in a store);
receive a first authentication request from [the external system] (Toiyama, [0047] User 101 inputs the biometric information (i.e. the first biometric information) to manipulation equipment 100 (step S101). Examiner notes it is obvious to one ordinary skilled in the art that the action performed by user in Fig. 1 is to perform user authentication to meet request for service request such as payment from external system in bracket further taught by James below);
transmit, via wireless communication, a second authentication request to the information processing terminal of the user in accordance with the received first authentication request, wherein the second authentication request does not include any biometric information of the user necessary for performing the biometric authentication process but is configured to cause the information processing terminal to execute the biometric authentication process (Toiyama, [0035] Manipulation equipment 100 and portable terminal 102 are configured to be able to communicate with each other by radio through communicator 23 and communicator 33 (i.e. via wireless communication). And [0048] Specifically, manipulation equipment 100 transmits the first biometric information and data indicating a request for collation to portable terminal 102); 
and transmit an authentication result received from the information processing terminal to the external system as a response of the first authentication request (Toiyama, [0051] Portable terminal 102 returns a result of the collation in step S103 to manipulation equipment 100 as a response to the inquiry from manipulation equipment 100 (step S104)), 
and wherein the information processing terminal comprises: a second memory storing instructions; and a second processor executing the instructions stored in the second memory (Toiyama, [0043] Respective components (blocks) shown in FIG. 1 may be configured as electronic circuits, or may be configured to be implemented by executing a program in a processor) causing the information processing terminal to: 
execute the biometric authentication process using the authentication module and the biometric information stored in the storage unit in accordance with the second authentication request from the voice operation device (Toiyama, [0050] Portable terminal 102 (i.e. authentication module) then collates the first biometric information with read biometric information 103 (i.e. biometric information stored). When biometric information 103 and the first biometric information coincides with each other, or when similarity between biometric information 103 and the first biometric information is higher than or equal to a predetermined threshold, portable terminal 102 determines that the first biometric information coincides with biometric information 103 (i.e. biometric authentication)); 
and transmit the authentication result of the biometric authentication process to the voice operation device (Toiyama, [0051] Portable terminal 102 returns (i.e. transmit) a result of the collation (i.e. authentication result) in step S103 to manipulation equipment 100 as a response to the inquiry from manipulation equipment 100 (step S104).

executes a process corresponding to the voice input (James, discloses user selects service provider corresponding to the selected voice action for user authentication. And see Fig. 4 step 430, [0071] Selecting the service provider corresponding to the voice action may include obtaining a mapping of voice actions to the plurality of service providers, where for each voice action the mapping describes a service provider that can perform the voice action),
receive a first authentication request from the external system (James, [0073] A request to perform the selected voice action and one or more values that correspond to the identified input data types may be provided (450). For example: the provider interface 360 may provide the selected service provider for a home security system…);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of James in the biometric authentication method of Toiyama by performing action corresponding to the voice input. This would have been obvious because the person having ordinary skill in the art would have been motivated to perform authentication by the selected service provider based on voice action for voice activated devices (James, [Abstract]).

[transmit an authentication result received from the information processing terminal to the external system as a response of the first authentication request] (see Toiyama above for the teachings of limitation(s) in bracket), wherein the authentication result is verified by the external system before a service related to the process request corresponding to the voice input is provided (Lindemann, discloses user authentication for secure transaction [Abstract], and [0118] Turning to FIG. 5, if the assurance level transmitted to the relying party (i.e. external system) is acceptable for the current transaction with the user, determined at 501, then the relying party may send a response to the client device indicating a successful authentication. And Fig. 19, step 1906, [0201] if authentication is successful, determined at 1905, then the transaction (i.e. service) requiring authentication is authorized at 1906).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Lindemann in the biometric authentication method of Toiyama-James by verifying authentication result by the external system before permitting service. This would have been obvious because the person having ordinary skill in the art would have been motivated to verify the biometric authentication of using biometric modalities for secure user authentication in order to provide secure transaction service (Lindemann, [Abstract]).

Regarding claim 10, Toiyama-James-Lindemann combination teaches:
(Toiyama, discloses a biometric authentication system [Abstract]) comprising an information processing terminal having an authentication module for biometric authentication and a storage unit with tamper resistance that stores biometric information of a user necessary when a biometric authentication process is performed using the authentication module (Toiyama, [0039] In recorder 110 of portable terminal 102, biometric information 103 of user 101 is recorded beforehand as second biometric information. And [0049] Portable terminal 102 (i.e. authentication module) collates the first biometric information with biometric information 103 to check whether or not the first biometric information coincides with biometric information 103 (step S103))), and a voice operation device that receives a voice input (Toiyama, [0037] The fingerprint is only one example of the biometric information, and anything that can be used as the biometric information may be input to biometric information input unit 21.  As for the biometric information, for example, a voiceprint) and executes a process corresponding to the voice input, the method comprising: the method steps substantially similar to the steps performed by the system of claim 1, therefore is also rejected with same reason set forth as rejection of claim 1 above.

Regarding claim 2, Toiyama-James-Lindemann combination further teaches:
The system according to claim 1, wherein the authentication result of the biometric authentication process includes a signature created by using a secret key stored in the storage unit in association with the biometric information and verification data issued by the external system in which a public key paired with the secret key is registered (Lindemann, [0422] the trust delegation application 4001 then signs each of the N new device public keys with its corresponding trusted device private key (TD_Uauth.priv) to generate a signature (TD_Uauth.sig) associated with each of the N new device public keys…, the "corresponding" private key is the private key associated with a particular registration with a corresponding relying party).  

Regarding claim 3, Toiyama-James-Lindemann combination further teaches:
The system according to claim 1, - 36 -10180075US01 wherein the first authentication request received from the external system includes identification information for specifying the authentication module of the information processing terminal of the user who has performed the voice input to the voice operation device, and wherein the instructions stored in the first memory cause the voice operation device to transmit the second authentication request to the information processing terminal having the authentication module specified on the basis of the identification information (Lindemann, [0496] The authentication devices 4610-4612 are communicatively coupled to the client through an interface 4602… the Interface 4602 may also provide secure access to a secure storage device 4620 on the client 4600 which stores information related to each of the authentication devices 4610-4612 such as a device identification code (i.e. identification information for specifying the authentication module)…, and keys used to perform the secure authentication techniques described herein. For example, … a unique key may be stored into each of the authentication devices …).  

Regarding claim 4, Toiyama-James-Lindemann combination further teaches:
(Lindemann, [0409] a user may confirm a transaction by providing biometric data to a biometric device on the client which has been previously registered with the relying party (e.g., swiping a finger on a fingerprint scanner).  As mentioned above, the details associated with the transaction may be provided to the users via a secure transaction application capable of securely displaying text and other information).  

Regarding claim 5, Toiyama-James-Lindemann combination further teaches:
The system according to claim 4, wherein the instructions stored in the second memory cause the information processing terminal to make a registration request for registration of the user registration information to the external system, and wherein the external system manages the authentication module of the information processing terminal and the voice operation device used by the user of the information processing terminal in association with each other in accordance with the registration request from the information processing terminal (Lindemann, [0418] the user initiates the trust delegation application 4000 on the new client device 3900 and the trust delegation application 4001 on the trusted client device to establish the initial secure connection… Moreover, the trust delegation applications 4000-4001 may be software modules within a larger application such as an authentication application designed to manage authentications with relying parties. And [0535] the invention is capable of enrolling, registering, and authenticating multiple devices at the same time, thereby improving efficiency and the user experience. For example, instead of requesting registration and authentication for a single device at a time, a list of devices may be sent to the client).  

Regarding claim 6, Toiyama-James-Lindemann combination further teaches:
The system according to claim 5, wherein another authentication request received from another external system different from the external system does not include identification information for specifying the authentication module of the information processing terminal of the user who has performed the voice input to the voice operation device, and wherein the instructions stored in the first memory cause the voice operation device to acquire the identification information of the authentication module of the information processing terminal associated with the voice operation device from the external system when the biometric authentication process is requested with respect to the information processing terminal (Lindemann, [0496] The authentication devices 4610-4612 are communicatively coupled to the client through an interface 4602… the Interface 4602 may also provide secure access to a secure storage device 4620 on the client 4600 which stores information related to each of the authentication devices 4610-4612 such as a device identification code (i.e. identification information for specifying the authentication module)…, and keys used to perform the secure authentication techniques described herein. For example, … a unique key may be stored into each of the authentication devices …).

Regarding claim 8, Toiyama-James-Lindemann combination further teaches:
request from the voice operation device (Lindemann, [0409] a user may confirm a transaction by providing biometric data to a biometric device on the client which has been previously registered with the relying party (e.g., swiping a finger on a fingerprint scanner).  As mentioned above, the details associated with the transaction may be provided to the users via a secure transaction application capable of securely displaying text and other information).  

Regarding claim 9, Toiyama-James-Lindemann combination further teaches:
The system according to claim 1, wherein the instructions stored in the first memory cause the voice operation device to execute the service, which is provided from the external system to be dedicated to the authenticated user, in the voice operation device in accordance with success of verification of the authentication result (Lindemann, referring to Fig. 19 steps 1903 to 1906, and [0201] At 1903, one or more authentication techniques are identified according to the location class(es) (i.e. dedicated to the authenticated user), and permit transaction (step 1906) when authentication success (step 1905) (i.e. success of verification of the authentication result)).  

Regarding claim 11, Toiyama teaches:
(Toiyama, [0037] The fingerprint is only one example of the biometric information, and anything that can be used as the biometric information may be input to biometric information input unit 21. As for the biometric information, for example, a voiceprint) and [executes a process corresponding to the voice input] (See James below for teachings of limitation in bracket), the voice operation device comprising: a memory storing instructions; and a processor (Toiyama, [0043] Respective components (blocks) shown in FIG. 1 may be configured as electronic circuits, or may be configured to be implemented by executing a program in a processor) executing the instructions causing the voice operation device to: 
make a process request corresponding to voice input to an external system in accordance with the voice input (Toiyama, [Abstract] the manipulation equipment (i.e. voice operation device) is configured to transmit the first biometric information input by the user to the terminal equipment and request the terminal equipment to collate the first biometric information with the second biometric information. And [0047] User 101 inputs the biometric information (the first biometric information) to manipulation equipment 100 (step S101). While this biometric information is, for example, … other biometric information such as a vein, a voice,…  Manipulation equipment 100 inquires of portable terminal 102 whether or not the first biometric information acquired in step S101 and the second biometric information registered beforehand coincide with each other (step S102)(i.e. authentication)), wherein payment by a user is necessary for a service related to the process request (Toiyama, [0053] This configuration is effective in a case where communication needs to be performed between an electronic settlement terminal and portable terminal 102 to, for example, make a payment by electronic settlement in a store); 
receive a first authentication request from [the external system] (Toiyama, [0047] User 101 inputs the biometric information (the first biometric information) to manipulation equipment 100 (step S101). Examiner notes it is obvious to one ordinary skilled in the art that the action performed by user in Fig. 1 is to perform user authentication to meet request for service request such as payment from external system in bracket further taught by James below); 
transmit, via wireless communication, a second authentication process request to an information processing device, which is an information processing terminal of the user (Toiyama, [0035] Manipulation equipment 100 and portable terminal 102 are configured to be able to communicate with each other by radio through communicator 23 and communicator 33 (i.e. via wireless communication). And [0048] Specifically, manipulation equipment 100 transmits the first biometric information and data indicating a request for collation to portable terminal 102) and has an authentication module for biometric authentication and a storage unit with tamper resistance that stores biometric information of the user (Toiyama, [0039] In recorder 110 of portable terminal 102 (i.e. authentication module), biometric information 103 of user 101 is recorded beforehand as second biometric information) necessary when a biometric authentication process is performed using the authentication module, in accordance with the received first authentication request, wherein the second authentication request does not include any biometric information of the user necessary for performing the biometric authentication process but is configured to cause the information processing terminal to execute the biometric authentication process (Toiyama, [0048] Specifically, manipulation equipment 100 transmits the first biometric information and data indicating a request for collation to portable terminal 102); and 
transmit, to [the external system] as a response of the received first authentication request, an authentication result obtained from the information processing terminal by executing the biometric authentication process using the authentication module and the biometric information stored in the storage unit in accordance with the second authentication request, (Toiyama, [0051] Portable terminal 102 returns (i.e. transmit) a result of the collation (i.e. authentication result) in step S103 to manipulation equipment 100 as a response to the inquiry from manipulation equipment 100 (step S104) [wherein the authentication result is verified by the external system before the service related to the process request corresponding to the voice input is provided]. (See Lindemann below for the teachings of limitation(s) in bracket)
While Toiyama teaches the main concept of the invention of authenticating user with biometric voice input device for authentication but does not explicitly teach executes a process corresponding to the voice input to an external system, however in the same field of endeavor James teaches:
executes a process corresponding to the voice input (James, discloses user selects service provider corresponding to the selected voice action for user authentication. And see Fig. 4 step 430, [0071] Selecting the service provider corresponding to the voice action may include obtaining a mapping of voice actions to the plurality of service providers, where for each voice action the mapping describes a service provider that can perform the voice action), 
receive a first authentication request from the external system (James, [0073] A request to perform the selected voice action and one or more values that correspond to the identified input data types may be provided (450). For example: the provider interface 360 may provide the selected service provider for a home security system…);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of James in the biometric authentication method of Toiyama by performing action corresponding to the voice input. This would have been obvious because the person having ordinary skill in the art would have been motivated to perform authentication by the selected service provider based on voice action for voice activated devices (James, [Abstract]).
While the combination of Toiyama-James teaches the main concept of the invention of authenticating user with biometric voice input device for authentication but does not explicitly teach the following limitation(s), however in the same field of endeavor Lindemann teaches:
wherein the authentication result is verified by the external system before the service related to the process request corresponding to the voice input is provided (Lindemann, discloses user authentication for secure transaction [Abstract], and [0118] Turning to FIG. 5, if the assurance level transmitted to the relying party is acceptable for the current transaction with the user, determined at 501, then the relying party may send a response to the client device indicating a successful authentication. And Fig. 19, step 1906, [0201] if authentication is successful, determined at 1905, then the transaction (i.e. service) requiring authentication is authorized at 1906).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Lindemann in the biometric authentication method of Toiyama-James by verifying authentication result before permitting service. This would have been obvious because the person having ordinary skill in the art would have been motivated to use biometric modalities for secure user authentication in order to provide secure transaction service (Lindemann, [Abstract]).

As per claim 12, Toiyama-James-Lindemann combination discloses:
A control method for a voice operation device that receives a voice input and executes a process corresponding to the voice input, the method comprising: the method steps substantially similar to the steps performed by the voice operation device of claim 11, therefore is rejected with same reason set forth as rejection of claim 11 above.

As per claim 13, Toiyama-James-Lindemann combination discloses:
A non-transitory storage medium on which is stored a computer program for making a computer execute a method (Toiyama, discloses a biometric authentication system [Abstract]. And [0043] Respective components (blocks) shown in FIG. 1 may be configured as electronic circuits, or may be configured to be implemented by executing a program in a processor) for a voice operation device that receives a voice input and executes a process corresponding to the voice input, the method comprising: the method steps substantially similar to the steps .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Toiyama-James-Lindemann combination as applied above to claim 4, further in view of Deguchi (US20100281520A1, hereinafter, “Deguchi”).
Regarding claim 7, Toiyama-James-Lindemann combination teaches:
The system according to claim 4, 
While the combination of Toiyama-James-Lindemann combination does not explicitly teach the following limitation(s), but in the same area of endeavor Deguchi teaches:
wherein the instructions stored in the second memory cause the information processing terminal to make a cancellation request for registration cancellation of the user registration information to the external system, and wherein the external system deletes the user registration information of a corresponding user in accordance with the cancellation request from the information processing terminal (Deguchi, [0024] a registration cancellation processing device (i.e. external system) for receiving the second user identification information from the second user terminal (i.e. information processing terminal) and a registration cancellation request requested by the second user to cancel the registration of attribute information stored in the first storage section, and deleting the registration of the attribute information stored in the first storage section on the basis of the second user identification information, wherein, in accordance with the deletion of the attribute information via the registration cancellation processing device).  

Citation of References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action:
Feng et al (US20140223518A1) discloses authentication and authorization method by using server proxy subsystem to forward authentication request and authentication information between client and server.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436